JP Morgan Chase




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 13, 2015

                                       No. 04-14-00864-CV

                                      Jeremil RODRIGUEZ,
                                             Appellant

                                                 v.

                                 JP MORGAN CHASE BANK,
                                        Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-0255-CV
                          Honorable W.C. Kirkendall, Judge Presiding

                                          ORDER
        A filing fee of $195.00 was due from appellant Jeremil Rodriguez when this appeal was
filed but it was not paid. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051,
51.207(b)(1), 51.208 (West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED
IN CIVIL CASES IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND
BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug.
16, 2013). The clerk of the court notified appellant of this deficiency in a letter dated December
11, 2014. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay B
       at the time an item is presented for filing B whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellant, not later than January 22, 2015 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court